COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


HAROLD H. LOYD
                                             MEMORANDUM OPINION*
v.   Record No. 1876-00-4                         PER CURIAM
                                              DECEMBER 28, 2000
RYDER INTEGRATED LOGISTICS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Harold H. Loyd, pro se, on briefs).

             (Alan D. Sundburg; Friedlander, Misler,
             Sloan, Kletzkin & Ochsman, PLLC, on brief),
             for appellee.


     Harold H. Loyd (claimant) contends that the Workers'

Compensation Commission erred in finding that he failed to prove

that his lumbar condition was causally related to his October 9,

1996 compensable injury by accident.     Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
sustained his burden of proof, the commission's findings are

binding and conclusive upon us.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In holding "that the evidence does not preponderate in

proving the lumbar injury for which the claimant began treatment

in October 1997 was caused by the October 9, 1996, accident,"

the commission found as follows:

           The claimant testified that after the doors
           fell on him, he experienced no symptoms of
           pain. Later, while stretching for a carton,
           he felt mid-back pain. In the evening, his
           low back began to bother him. The claimant
           did not seek treatment for this pain until
           December 1996 at which time it was reported
           he had pain in the thoracic region. The
           medical records report no history of a work
           accident and the claimant testified that he
           did not mention the work accident to his
           doctors. None of the doctors linked the
           claimant's back problems to the incident he
           described when the doors fell on him. One
           doctor, Dr. [Neil] Kahanovitz, linked the
           claimant's pain to a "lifting incident" in
           October 1996. Dr. [Donald G.] Hope, whom
           the claimant testified he told about the
           work accident, noted the claimant's "long
           and progressive history of back pain" and
           opined that no "particular work-related
           incident precipitated this pain."

     The commission's findings are amply supported by the

record.   In light of claimant's testimony and the lack of any

persuasive medical evidence establishing a causal connection

between claimant's lumbar condition and his October 9, 1996

injury by accident, we cannot find as a matter of law that

claimant's evidence sustained his burden of proof.


                               - 2 -
For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                         - 3 -